Title: To George Washington from Timothy Pickering, 14 April 1781
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh April 14. 1781.
                        
                        I had the honour to inform you, on my return from Philadelphia, of what passed there relative to the means of
                            procuring the numerous supplies requisite in my department for the ensuing campaign; and was unhappy that no prospect was
                            presented of my obtaining a single shilling for that end. As the only alternative therefore, I
                            submitted to your Excellency’s judgment the expediency of calling on the several states to furnish camp equipage for their
                            own troops respectively; which proposal you was pleased to approve. This also corresponds with the articles of
                            confederation, wherein it is declared (Art. 9) That Congress shall make requisitions from each state for its quota of
                            troops; “which requisition shall be binding, and thereupon the legislature of each state shall appoint the regimental
                            officers, raise the men, and cloathe arm and equip them in a
                            soldier-like manner at the expence of the United States.”
                        I therefore now beg leave to lay before your Excellency the inclosed estimates of tents, knapsacks and
                            haversacks requisite for the troops of the four New England states. If in this mode these can be supplied, the general
                            provision made and making will be adequate to the demands of the other troops composing the main army. In these estimates
                            I have omitted camp kettles, because they are not to be procured in the eastern states, & I hope to obtain them
                            from Pennsylvania. Canteens are making in Massachusetts for the whole main army. 
                        I have made the estimates in detail, that by inspection only your Excellency might judge of the propriety of
                            the proposed allowances of camp equipage. I thought too that in this form they would be more satisfactory to the states
                            themselves than a general demand. I have the honour to be with the greatest respect your Excellency’s most obedt servant
                        
                            T. Pickering Q.M.G.
                        
                    